941 F.2d 1206
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John L. ALEXANDER, Plaintiff-Appellant,v.Louis W. SULLIVAN, Secretary of Health and Human Services,Defendant-Appellee.
No. 90-1163.
United States Court of Appeals, Fourth Circuit.
Argued May 10, 1991.Decided Sept. 3, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.   J. Calvitt Clarke, Jr., Senior District Judge.  (CA-87-754-N)
Leonard David Lindauer, Sr., Portsmouth, Va., for appellant.
Robert S. Drum, Assistant Regional Counsel, Office of the General Counsel, Department of Health and Human Services, Philadelphia, Pa.  (Argued), for appellee;  Eileen Bradley, Chief Counsel, Region III, William Reeser, Supervisory Assistant Regional Counsel, Office of the General Counsel, Department of Health and Human Services, Philadelphia, Pa., Henry E. Hudson, United States Attorney, Michael A. Rhine, Assistant United States Attorney, Norfolk, Va., on brief.
E.D.Va.
AFFIRMED.
Before DONALD RUSSELL and WILKINSON, Circuit Judges, and ELIZABETH V. HALLANAN, United States District Judge for the Southern District of West Virginia, sitting by designation.
OPINION
PER CURIAM:


1
John L. Alexander appeals from the district court's order granting summary judgment for defendant and affirming the decision of the Secretary of Health and Human Services that Alexander was not disabled within the meaning of the Social Security Act until September 28, 1987.   Alexander argues that the Secretary's decision was not supported by substantial evidence in accordance with 42 U.S.C. § 405(g).   We have reviewed the record and heard oral argument and are convinced that the Secretary properly evaluated Alexander's claim and that the Secretary's determination was supported by substantial evidence.   We therefore affirm the district court's judgment.


2
AFFIRMED.